Citation Nr: 0836841	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  07-11 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) from February 5, 
2004, to May 2, 2006.  

2.  Entitlement to an initial rating in excess of 50 percent 
for the period from May 2, 2006.  



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

Following denial of service connection for PTSD in a May 2004 
rating decision, the RO granted service connection for PTSD 
in a subsequent determination in June 2005.  A 30 percent 
rating was assigned effective from February 5, 2004.  The 
veteran submitted a timely notice of disagreement, and in a 
March 2007 rating decision, the 30 percent disability rating 
was increased to 50 percent, effective from May 2, 2006.  In 
April 2007, the veteran filed a claim for an earlier 
effective date for the 50 percent disability rating.  A 
statement of the case (SOC) as to this issue was prepared and 
sent to the veteran in October 2007.  A supplemental 
statement of the case (SSOC) as to the increased rating issue 
was issued in June 2008.  Of record are timely submitted 
substantive appeals as to both the increased rating issue and 
the earlier effective date issue.  

Because the issue of an earlier effective date must be 
addressed in the discussion of increased ratings for the 
veteran's PTSD from the initial date of grant of service 
connection and assignment of disability ratings, the Board 
has subsumed the claim for an earlier effective date into the 
claim for increased ratings for PTSD.  

As a consequence of the above, the increased rating issue 
involves two distinct time periods enumerated as on the tile 
page of this decision.  

The issue of entitlement to a rating in excess of 50 percent 
for PTSD for the period from May 2, 2006, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the for Appeal Management Center (AMC), in Washington, 
DC.  


FINDING OF FACT

For the period from February 5, 2004, through May 2, 2006, 
the veteran's PTSD caused occupational and social impairment 
with reduced reliability and productivity; the veteran's PTSD 
did not cause occupational and social impairment, with 
deficiencies in most areas.  


CONCLUSION OF LAW

The criteria for an initial 50 percent evaluation, but no 
more, for PTSD for the period from February 5, 2004, to May 
2, 2006, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130 
(Diagnostic Code (DC) 9411 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Prior to the initial adjudication of the claim, a VCAA letter 
dated in February 2004 was sent to the veteran.  Thereafter, 
a May 2008 letter to the veteran from the RO specifically 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to service 
connection on a direct and presumptive basis, and of the 
division of responsibility between the veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claim.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, a VA psychiatric examinations, and 
statements from the veteran.  There is no indication that 
there is any additional relevant evidence to be obtained by 
either VA or the veteran.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 C.F.R. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonable contemplated by the application.  
Dingess/Hartman, slip op. at 473.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is warranted.  Id.  

In the present appeal, as indicated above, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for an increased rating.  
While he was provided with notice of the type of evidence 
necessary to establish a higher disability rating, he was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Based on 
the decision below, any question as to the appropriate 
effective date to be assigned is rendered moot.  Moreover, 
given the favorable outcome taken below as to assigning an 
increased rating of 50 percent from the initial date of 
service connection, the RO will be responsible for addressing 
any notice defect with respect to the rating and effective 
date elements when effectuating the award.  Thus, any 
prejudice to the veteran in proceeding with his claim for an 
increased rating would be considered harmless error.  See 
Dingess/Hartman v. Nicholson, supra.  

Factual Background

In a January 2004 report, a private physician (J.C.L., M.D.) 
reported that he had examined the veteran that month and 
found him to have chronic, severe, PTSD.  This diagnosis was 
based on stressors as related by the veteran about his time 
in the Republic of Vietnam.  His symptoms included daily 
intrusive thoughts, frequent nightmares, frequent flashbacks, 
distress at exposure to triggers which reminded him of past 
trauma, avoidance of conversations about past service, 
anhedonia, estrangement and detachment from others, 
restricted affect, severe sleep disturbance, irritability, 
and anger outbursts, memory problems, hypervigilance, and 
exaggerated startle response.  During his free time, he spent 
quiet time at home alone.  He avoided crowds and was unable 
to tolerate people standing behind him.  In addition, he had 
depressive symptoms, to include a depressed mood and energy.  
He experienced auditory and visual hallucinations and 
delusions.  His Global Assessment of Functioning (GAF) score 
was 30.  

Subsequently added to the record were the veteran's military 
service personnel records which showed that he had worked as 
a truck driver at a military hospital and was exposed to many 
wounded and dead soldiers.  Thus, his inservice stressors 
were confirmed.  

Upon VA psychiatric examination in May 2005, it was noted 
that the veteran had worked at a tobacco company for 20 years 
(until 1999) when he quit because of the noise.  He currently 
worked part time for a hospital.  He reported symptoms of 
chronic sleep impairment, nightmares, flashbacks, anxiety, 
hypervigilance, and irritability.  He was uncomfortable in 
crowds and avoided them.  He was short-tempered and did not 
watch things on television related to Vietnam.  Upon exam, 
his mood was subdued and tense with appropriate affect.  
Thought processes and speech were normal, insight and 
judgment were adequate.  The examination did not show 
hallucinations, delusion, or suicidal or homicidal ideation.  
He was on medication (Paxil and Seroquel) which he said 
helped him.  His GAF score was 52.  

A rating decision in June 2005 granted service connection for 
PTSD and assigned a 30 percent rating, effective from 
February 5, 2004, the date that the veteran's claim was 
filed.  The veteran appealed.  Subsequently added to the 
record were private treatment records as provided by J.C.L., 
M.D., dated from February 2004 through November 2006.  These 
records reflect that the veteran continued to be seen for 
psychiatric symptoms throughout this period on a regular 
basis.  They also show that he continued taking medications 
for psychiatric symptoms.  Generally, as to visits from 2004 
through May 4, 2005, the veteran was anxious but cooperative.  
His affect was restricted.  There was no suicidal or 
homicidal ideation or hallucinations or delusions during this 
period.  However, upon visit on May 4, 2005, and in 
subsequently dated records through November 2006, the veteran 
exhibited increased night sweats and nightmares.  Panic 
attacks of 3-4 times per week were noted beginning in June 
2005.  His GAF scores throughout this period ranged from 35 
to 45.  

In a March 2007 rating determination, the veteran's 30 
percent disability rating was increased to 50 percent, 
effective from May 2, 2006.  

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. Part 4 (2007).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2007).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  The 
Board also acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.3.

With regard to GAF scores, the Board notes that a GAF rating 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under DC 9411 are rated according to 
the General Rating Formula for Mental Disorders.  

DC 9411

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. - 50 percent

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).-30 percent

Analysis

The record reflects that the veteran was assigned an initial 
30 percent rating for PTSD from February 5, 2004, to May 2, 
2006, when he was assigned an increased rating of 50 percent.  
He has requested an increased rating for this period.  

It is the Board's conclusion that a 50 percent rating, but no 
more, is warranted for the period in question because the 
veteran's PTSD has been productive of occupational and social 
impairment with reduced reliability and productivity, in 
occupational and social areas.  He has moderately severe PTSD 
symptoms, as indicated by examiners and the GAF scores 
throughout the period.  He has been socially isolated 
throughout the period, and while he apparently no longer 
experiences hallucinations and delusions (as he did upon VA 
examination in February 2005), he continues to experience 
moderately severe symptoms associated with sleep impairment, 
anxiousness, restricted affect, hypervigilance, night sweats, 
and panic attacks.  In viewing the symptoms in their 
totality, giving particular consideration to the above 
manifestations, a 50 percent rating is warranted from 
February 5, 2004, through May 2, 2006.  However, a 70 percent 
rating is not warranted because the veteran's PTSD is not 
productive of occupational and social impairment, with 
deficiencies in most areas.  

Specifically, the veteran does not have suicidal ideation.  
He does not display obsessional behavior that interferes with 
routine activities.  His speech is not intermittently 
illogical, obscure, or irrelevant, and he is able to 
adequately communicate his thoughts.  His rate of speaking is 
normal, and his thoughts are relevant.  The veteran does have 
frequent panic attacks.  However, he is still able to 
function industrially as he works part time at a hospital.  
Likewise, while the veteran has depression, it is not to the 
extent that he is unable to function independently, 
appropriately and effectively.  The veteran has some 
irritability, but he does not exhibit any violent behavior.  
There is no evidence of spatial disorientation.  The veteran 
does not have neglect of personal appearance and hygiene.  
His difficulty in establishing and maintaining social 
relationships is contemplated within the  50 percent rating 
discussed above.  

In sum, the veteran is able to function at work and has 
maintained that ability for years despite his symptoms.  His 
social interactions are limited, but he is not unable to 
maintain such relationships.  The Board has recognized the 
veteran's PTSD manifestations in the higher 50 percent 
rating.  However, the Board concludes that the criteria for a 
70 percent rating are not met.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the evidence supports a 50 percent rating, but 
no higher, for PTSD, throughout the appeal period.


ORDER

A 50 percent rating, but no more, for the period from 
February 5, 2004, through May 2, 2006, is granted, subject to 
the laws and regulations governing monetary benefits.  


REMAND

The Board notes that the most recent VA psychiatric 
examination is dated in May 2005 (over 3 years ago).  While a 
new examination is not required simply because of the time 
which has passed since the last examination, VA's General 
Counsel has indicated that a new examination is appropriate 
when there is an assertion of an increase in severity since 
the last examination.  VAOPGCPREC 11-95 (1995).  Since the 
May 2005 examination, the veteran has continued to receive 
extensive outpatient treatment.  As indicated above, an 
increased rating based on private records was granted by the 
RO in a March 2007 rating decision, and, in the Board 
decision above, the increase was awarded from an earlier 
date.  The Board finds that a more recent psychiatric 
examination is warranted.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his PTSD, on appeal in the recent past.  
Any records that are not currently 
included in the clams file should be 
obtained and added to the file.  With any 
necessary authorization from the veteran, 
the AMC should attempt to obtain copies 
of pertinent treatment records identified 
by the veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran 
is to be informed of any records that 
could not be obtained.  If pertinent 
records are received, the AMC should 
ensure that VCAA examination and medical 
opinion requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  The veterans should be scheduled for 
a VA psychiatric examination.  The 
purpose of the examination is to 
determine the extent and severity of the 
service-connected PTSD.  The examiner 
should be provided with the veteran's 
entire claims folder, and the examiner is 
asked to indicate whether he or she has 
reviewed the claims folder.  All 
appropriate tests should be conducted and 
all clinical findings should be set forth 
in detail.  The examiner should assign a 
numerical code under the GAF provided in 
the Diagnostic and Statistical Manual for 
Mental Disabilities.  

3.  Thereafter, the RO/AMC should 
readjudicate the issue on appeal.  If the 
benefits sought on appeal remain denied, 
the appellant should be provided a 
supplemental statement of the case (SSOC) 
which must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


